Citation Nr: 0527894	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-18 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for kidney cancer, 
including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  The veteran received many awards during 
service, including:  the Bronze Star Medal, Vietnam Service 
Medal, Combat Infantryman Badge, and the Vietnam Campaign 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which denied service 
connection for kidney cancer as a result of exposure to 
herbicides.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim for service connection for kidney 
cancer.  

2.  Kidney cancer was first diagnosed approximately 30 years 
after service, and it is not shown to be etiologically 
related to service, to include as a result of herbicide 
exposure.  


CONCLUSION OF LAW

Kidney cancer was neither incurred in nor aggravated by 
military service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a), 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-121 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  This 
"fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Its wording need not be strictly used, as the 
Court has recently held that failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in March 2002 regarding this claim.  This 
letter informed the veteran of the type of information and 
evidence necessary to establish entitlement to service 
connection for kidney cancer.  

With regard to elements (2) and (3), the March 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help him get such things as medical records or records held 
by any other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to element (4), the Board acknowledges 
that the March 2002 VCAA letter advised the veteran that VA 
would secure any medical records identified by him, and 
requested that he submit information describing any 
additional evidence he wanted VA to secure in his behalf.  
This notice served to advise the veteran to submit any 
information or evidence in his possession that pertained to 
his claim for service connection.  Clearly, the purpose of 
the VCAA notice was not frustrated in the present case by the 
lack in the VCAA notice letter of the specific fourth element 
language, especially when reading the letter in its entirety, 
which shows that VA made the veteran fully aware of the 
evidence needed to grant his claim.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case VCAA 
notice was given in the March 2002 VCAA letter, prior to the 
initial AOJ decision in June 2002.  

The veteran has had ample notice of the types of evidence 
that would support his claim for service connection for 
kidney cancer, and has had ample opportunity to present 
evidence and argument in support of his appeal.  Clearly, the 
veteran has received all notice required by the VCAA.


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has secured all identified medical records.  The veteran 
indicated in a March 2002 statement in support of his claim 
that all treatment for kidney cancer was conducted at the VA 
Medical Center (VAMC) in Martinsburg, West Virginia.  Those 
treatment reports have been associated with the claims file.  

In his presentation to the Board, dated September 23, 2005, 
the veteran's representative pointed out that the veteran had 
not been afforded a VA examination in association with his 
claim for service connection for kidney cancer and requested 
that the claim be remanded for a VA examination to obtain a 
medical opinion as to whether the veteran's cancer is of a 
type which would entitle him to presumptive service 
connection based on Agent Orange exposure.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that current kidney cancer was 
the result of exposure to Agent Orange or might be related to 
any other injury or disease in service.  Thus, the Board 
finds that a VA examination to determine whether or not the 
veteran's cancer is the result of herbicide exposure is not 
warranted.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4).    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran's service medical records are negative for kidney 
cancer or any type of kidney condition.  In a statement in 
support of his claim dated in March 2002, the veteran himself 
stated that he did not receive treatment for any kidney 
problems in service, but that all treatment had been after 
service at VAMC Martinsburg.  The veteran stated that he 
served in Vietnam in 1969 and 1970.  Such service is 
confirmed on the veteran's Form DD214.  The veteran also 
asserted in his statement that he served in Cambodia in 1970 
where he contracted malaria and was exposed to Agent Orange, 
which he believed affected his kidneys.  

The first record of treatment for renal cancer comes from an 
outpatient treatment report from VAMC Martinsburg dated in 
February 2002.  In February 2002 the veteran began 
experiencing hematuria.  Upon examination, a mass in the left 
kidney on the upper pole was found.  The mass was determined 
to be renal cell carcinoma and a left radical nephrectomy was 
performed.  There are no further medical records regarding 
renal cancer.  

III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a).  

The veteran had service in Vietnam during the Vietnam era, 
meaning that he is presumed to have been exposed to herbicide 
agents during active military service pursuant to the 
presumption.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

Kidney cancer is not listed among the diseases subject to 
service connection on the basis of exposure to herbicides 
during the Vietnam War.  38 C.F.R. § 3.309(e).  The National 
Academy of Sciences (NAS) has specifically held that renal 
(kidney) cancer is not a disease process associated with 
herbicide agents.  68 Fed. Reg. 27,630 (May 20, 2003).  Based 
on these findings by NAS, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and renal cancer outweighs the credible evidence for 
such an association.  68 Fed. Reg. 27,630.  

When the disability for which the veteran seeks service 
connection is not listed among those subject to presumptive 
service connection, presumptive service connection due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

The veteran has submitted excerpts from two reports.  One is 
from the NAS, and does not mention a link between kidney 
cancer and Agent Orange.  As just noted, NAS has concluded 
that kidney cancer is not related to Agent Orange exposure.  
The veteran has also submitted an article from an unspecified 
source on the Internet.  This article notes that kidney 
cancer can result for inherited factors, and that there are 
risk factors for kidney cancer.  The article notes that 
cancer causing chemicals are a possible cause of kidney 
cancer in those who do not have the inherited form of the 
disease.  The article does not, however, mention Agent Orange 
or other herbicides.  These articles, thus, do not provide 
competent evidence linking the veteran's exposure to 
herbicides with the subsequent development of kidney cancer.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).   

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

There is no competent evidence, that his kidney cancer is 
related to a disease or injury in service.  Thus, direct 
service connection is not warranted.

Service connection is also available for malignant tumors 
that are manifested to a compensable degree within one year 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
All of the evidence, including the veteran's statements, is 
to the effect that kidney cancer was not manifested until 
many years after service.

While the veteran has not established service connection on a 
presumptive basis, he may still be entitled to service 
connection on a direct basis.  In this case, however, the 
bases for a direct service connection claim are not met.  

There is no competent medical evidence of a nexus between an 
in-service injury or disease and the veteran's renal cancer, 
diagnosed approximately 30 years after separation from 
service.  Thus, the Board finds that the veteran is not 
entitled to direct service connection for renal cancer.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In a March 2002 statement the veteran stated, "I feel that 
the Agent Orange and the malaria both affected my kidneys."  
The veteran is service connected for malaria.  Service 
connection is available for a disease or injury that is 
proximately due to (or aggravated by) a service connected 
condition.  38 C.F.R. § 3.310(a).  There is, however, no 
competent evidence that kidney cancer is in any way related 
to the service connected malaria.

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for kidney 
cancer, including as a result of herbicide exposure, must be 
denied on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for kidney cancer, 
including as a result of herbicide exposure, is denied.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


